Order entered June 6, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00039-CV

                     TRACEY B. THOMPSON, Appellant

                                       V.

                        MARTIN F. GAINES, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-09781

                                    ORDER

      Before the Court is appellant’s June 3, 2022 motion for extension of time to

file her brief. We GRANT the motion and ORDER the brief be filed no later than

July 6, 2022.


                                            /s/   CRAIG SMITH
                                                  JUSTICE